Citation Nr: 1403224	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular-pulmonary disability, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In an October 2009 VA Form 9, the Veteran requested a travel Board hearing.  In an October 2013 statement, he withdrew his hearing request. 

The Board has reviewed and considered all of the documents contained in the Veteran's Virtual VA file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cardiovascular disability to include as due to exposure to Agent Orange.  He alleges that while stationed in Okinawa, Japan, and serving in the USS ORISKANY, he flew into Vietnam to pick up or deliver documents.  The record does not contain the Veteran's service personnel records.  It appears that the RO has made a few attempts to obtain the records from the National Personnel Records Center (NPRC) and the NPRC has replied they do not have the records.  A formal finding of unavailability was made in July 2011.

Service treatment records show that the Veteran was treated on board the USS ORISKANY.  Additionally, the Veteran submitted copies of Transfer and Receipts forms which show the Veteran was transferred to the USS ORISKANY from May 1970 to December 1970.  In statements, the Veteran has alleged he made anywhere from six to eight trips into Vietnam while assigned to the USS ORISKANY.  The Veteran's DD 214 shows his specialty to have been a stock clerk.  Considering this, the Board finds it plausible that the Veteran may have gone on one day assignments into Vietnam to obtain supplies for the ship or to pick up paperwork as he alleges he did.  However, the record contains no corroboration that the USS ORISKANY was off the shores of Vietnam during the time the Veteran was assigned to the ship.  On remand, the RO should research the USS ORISKANY's history to determine if at any point between May 1970 and December 1970 the ship served off the shores of Vietnam.  While it may never be possible to specifically determine if the Veteran flew into Vietnam from the USS ORISKANY, the corroboration of the ship's location during the Veteran's tour of duty on board the ship would be helpful to the Board in assessing the Veteran's credibility.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact any source deemed appropriate to verify the locations and assignments of the U.S.S. ORISKANY including whether the ship served off shore Vietnam, or conducted any flight missions to Vietnam during the period on which the Veteran served aboard.  Record of the attempts to obtain this information, and any negative response that is received, must be included in the claims folder. 

2.  If any of the evidence obtained in combination with the current evidence indicates that other development is warranted, such should be arranged. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


